Citation Nr: 0809811	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-22 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service-connection for coronary artery 
disease, status post stents as secondary to service-connected 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
September 1963. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied the claim of entitlement to service 
connection for coronary artery disease secondary to the 
service connected PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that service connection is in 
effect for PTSD.  The veteran's PTSD as 100 percent 
disabling, effective September 26, 2003.  The veteran asserts 
that his current coronary artery disease is secondary to his 
service connected PTSD.  He asserts that the PTSD caused him 
to drink alcohol and over eat foods that were high in fat, 
thereby causing his coronary artery disease.

In this regard, it is noted that secondary service connection 
shall be awarded when a disability "is proximately due to or 
the result of a service- connected disease or injury."  38 
C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service- connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b)); Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The medical records show that the veteran was diagnosed with 
PTSD in 2000 and coronary artery disease in 2003.  

On VA examination in May 2004, the examiner stated that the 
veteran's coronary artery disease is not at least as likely 
as not secondary to his PTSD because PTSD is not a well 
established cause of coronary artery disease and because 
alcoholism by itself is also not directly linked to coronary 
artery disease. 

In October 2004, the veteran's treating physician, Dr. A.T., 
stated that the veteran has significant coronary artery 
disease, which is likely due to hypertension, hyperlipidemia 
and a history of tobacco use.  The veteran reported that his 
tobacco and alcohol abuse were a result of his PTSD.  Dr. 
A.T. stated that both tobacco and alcohol are significant 
risk factors for heart disease both directly and by 
increasing the incidents of hypertension and hyperlipidemia 
and therefore, "there would be a plausible connection 
between his PTSD and the development of significant risk 
factors for heart disease, which subsequently did lead to 
significant coronary artery disease."  

In March 2005, Dr. J.L., M.D., F.A.C.C., concurred with the 
opinion of Dr. A.T.  Dr. J.L. said that PTSD is certainly a 
co-contributing factor to his cardiovascular disease and that 
the PTSD possibly exacerbates his hypertension and 
hyperlipidemia.  The doctor stated that it plays at least a 
50 percent role in his cardiovascular disease.  

Given that the 2004 VA examiner did not address the question 
of whether the veteran's service-connected PTSD aggravates 
his nonservice-connected coronary artery disease and the 
subsequent private medical opinions which indicate that it 
does, the Board finds that additional development in this 
case is warranted.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2007).  An 
examination will be requested whenever VA determines, as in 
this case, that there is a need to verify the etiology of or 
severity of a disability.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (noting that when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

The Board also notes that the RO has attempted to obtain 
medical reports from the veteran's private physicians.  In 
June 2004, the RO advised the veteran of those attempts and 
requested that he submit those reports.  In this regard, the 
Board points out that the duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
As such, if the veteran has received any additional treatment 
that is pertinent to his claim, he is free to submit those 
reports or tell VA what records or evidence is available to 
help substantiate his claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the veteran and to ask 
him to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated him 
for coronary artery disease since 2004, to 
include clinical reports from Drs. A.T. 
and J.L.  After securing any appropriate 
consent from the veteran, VA must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it must 
inform him of this and request him to 
provide copies of the outstanding medical 
records.

2.  Schedule the veteran for a cardiology 
examination to ascertain whether the 
veteran's PTSD aggravates his nonservice-
connected coronary artery disease.  The 
claims folder should be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report should reflect that 
the claims folder was reviewed.  The 
examiner should specifically opine whether 
the veteran's PTSD aggravates his CAD.  If 
the examiner finds that the PTSD 
aggravates the CAD, the examiner should 
state to what extent PTSD aggravates his 
CAD, e.g., 10 percent, 20 percent, 30 
percent, or etc.  If the examiner finds 
that the PTSD does not aggravate the 
veteran's CAD, the examiner should so 
state.  A rationale for any opinion 
reached should be discussed, along with 
the medical opinions submitted by Drs. 
A.T. and J.L.

3.  If appropriate, the RO/AMC should send 
the veteran any corrective notice under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  

4.  Thereafter the RO/AMC should 
readjudicate the claim on appeal.  If the 
benefit requested on appeal is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence 
obtained after the issuance of the last 
SSOC in September 2007.  An opportunity to 
respond should also be provided. 

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



